JUDGE ROBERTSON
delivered the opinion oe the court.
On the 27th day of August, 1850, the appellee, Mrs. Sarah J. Slaughter, and her husband, John H. Slaughter, since dead, sold and conveyed to Preston B. Morrow, Humphrey Jones, and Henry C. Blackburn, her house and lot in Versailles, Kentucky, for the consideration of eight hundred dollars, then paid with money *332borrowed by them, for the benefit of an organized Presbyterian Church of the New School section in said town. The conveyance was made on the following trusts:
First. That the said Trustees should insure the property, keep it in good condition by repairs and otherwise, and out of the profits reimburse the eight hundred dollars, with the accruing interest, and afterwards apply the profits to the use of the said church.
Second. That if the said church should ever be dissolved, the property should pass to a committee, to be appointed by the Synod of the New School Presbyterian Church of Kentucky, and be disposed of as said Synod shall direct, for the benefit of the New School Presbyterian Church of Kentucky.
In December, 1868, the appellee, claiming the reversion, brought this suit in equit}', alleging that the said church in Versailles had been dissolved, that the new'' school had no Synod in Kentucky, and that the rents had, or ought to have, reimbursed the eight hundred dollars and interest, and thereupon praying for a restitution of the trust property.
Morrow’s answ'cr denied the alleged reimbursement and dissolution, an'd controverted the appellee’s title to the reversion in any event.
On these issues and several depositions the circuit court decreed restitution to the appellee, and this appeal calls for a reversal of that judgment.
If, in any event, the appellee could be entitled to the reversion, her right could not availably accrue until after the profits shall have paid to the trustees the eight hundred dollars advanced by them and its interest. On that subject there is a direct issue, of which the appellee holds the affirmative; and she has offered no sufficient proof to sustain her traversed allegation. The decree was, there*333fore, at least premature, and therefore erroneous. Nor is there sufficient proof of the alleged dissolution, either actual or legal, nor of the non-existence now, or certain non-existence hereafter, of a synod of New School Presbyterianism in Kentucky, however material or immaterial that may be in this case.
Rut, however all this may be, we can perceive no solid ground for the decree. Had the appellee been the donor of a charity, a failure in the object of dedication would, by an implied trust, have resulted in a reversion to herself. But that is not her case. She did not give, but sold the property for an admitted valuable and a presumptively commensurable consideration, and her contract reserved no reversion to herself, but passed from her forever all her tille, as in all other sales, without condition or reservation. She can, therefore, have no reversionary title ; nor can the Commonwealth have any such title, by escheat or otherwise.
But. the deed itself guards against any reversion, on the possible failure of the special trust, by providing, that, in that event, the New School Church of Kentucky shall be tlie ultimate beneficiaries; and it is neither alleged, nor can be judicially assumed, that there is not now, or will not hereafter be, such a recipient. But in no event will the vendor have any peculiar right of reversion, unless she might possibly derive it from the Commonwealth, through the legislative release lately made to her of its possible tille not yet existing.
Wherefore, the judgment of the circuit court is reversed, and the cause remanded, with ' instructions to dismiss the appellee’s petition.